UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT

                               _______________

                                No. 95-10841

                             (Summary Calendar)
                               _______________


                  RANDY HAMNER,

                                             Plaintiff-Appellant,

                  versus

                  SHIRLEY S CHATER, COMMISSIONER OF
                  SOCIAL SECURITY,

                                             Defendant-Appellee.


           _______________________________________________

             Appeal from the United States District Court
                  For the Northern District of Texas
                             7:94-CV-112-X
           _______________________________________________
                              June 6, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Randy Hamner appeals the district court's decision affirming

the Commissioner of Social Security's denial of his claims for

disability insurance and supplemental security income.                  Hamner

contends   that   he    is   entitled   to    relief   on   grounds   that   the

Commissioner should have utilized a vocational expert's testimony

in order to make her determination of whether he was disabled.

     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
Hamner also contends that the Commissioner erred by not properly

evaluating his allegations of pain and by not making specific

credibility   findings   relative    to   his   testimony.   We   AFFIRM,

substantially for the reasons stated in the district court's

memorandum opinion, Hamner v. Shalala, No. 7:94-CV-112-X (N.D. Tex.

Aug. 1, 1995).




                                    -2-